UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Meta Financial Group, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: META FINANCIAL GROUP, INC. 5501 South Broadband Lane Sioux Falls, South Dakota 57108 (605) 782-1767 September 10, 2012 Dear Fellow Stockholders: On behalf of the Board of Directors and management of Meta Financial Group, Inc. (“Meta Financial”), we cordially invite you to attend a Special Meeting of Stockholders of Meta Financial.The meeting will be held at 9:00 a.m., local time, on Thursday, September 27, 2012, at our office located at 5501 South Broadband Lane, Sioux Falls, South Dakota 57108. Please note that the Special Meeting is being held specifically to submit certain proposals to our stockholders for approval.The attached Notice of Special Meeting of Stockholders and Proxy Statement discuss in detail these matters, which we expect will be acted upon at the Special Meeting. We encourage you to attend the meeting in person.Whether or not you plan to attend the Special Meeting, please read the enclosed proxy statement and then complete, sign and date the enclosed proxy card and return it in the accompanying postpaid return envelope, or authorize a proxy by telephone or through the Internet site designated on the enclosed proxy card, as promptly as possible. This will save us the additional expense of soliciting proxies and will ensure that your shares are represented at the meeting.Regardless of the number of shares you own, your vote is very important.Please act today. Your Board of Directors and management are committed to the continued success of Meta Financial and the enhancement of your investment.As Chairman of the Board, President and Chief Executive Officer, I want to express my appreciation for your confidence and support. Very truly yours, J. TYLER HAAHR Chairman of the Board, President and Chief Executive Officer META FINANCIAL GROUP, INC. 5501 South Broadband Lane Sioux Falls, South Dakota 57108 (605) 782-1767 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To be held on September 27, 2012 Notice is hereby given that a Special Meeting of Stockholders of Meta Financial Group, Inc. (the "Company")will be held at our office located at 5501 South Broadband Lane, Sioux Falls, South Dakota 57108, on Thursday, September 27, 2012, at 9:00 a.m., local time.At the Special Meeting, stockholders will be asked to: · Consider and vote upon a proposal to approve and adopt an amendment to Article Fourth of the Company’s Certificate of Incorporation which would (a) increase the total number of authorized shares of the Company’s capital stock to Thirteen Million (13,000,000) shares from Six Million (6,000,000) shares; (b) increase the total number of authorized shares of Common Stock, par value $0.01 per share (“Common Stock”), to Ten Million (10,000,000) shares from Five Million Two Hundred Thousand (5,200,000) shares; (c) increase the total number of authorized shares of Preferred Stock, par value $0.01 per share, to Three Million (3,000,000) shares from Eight Hundred Thousand (800,000) shares; and (d) provide for the right of the Company to increase or decrease the number of authorized shares of any class of stock of the Company (but not below the number of shares of such class then outstanding) by the affirmative vote of the holders of a majority of the stock of the Company entitled to vote irrespective of the class vote requirements set forth in Section 242(b)(2) of the General Corporation Law of the State of Delaware; and · Consider and vote upon a proposal to approve the issuance of an aggregate of approximately 1,562,800 shares of Common Stock (subject to adjustment as described in the proxy statement) pursuant to the terms of nine separate securities purchase agreements entered into in connection with private placement transactions described in the proxy statement. TheBoard of Directors recommends that you vote “FOR” each of the foregoing proposals. Stockholders also will transact any other business that may properly come before the Special Meeting, or any adjournments or postponements thereof.We are not aware of any other business to come before the Special Meeting. The record date for the Special Meeting is August 30, 2012.Only stockholders of record at the close of business on that date are entitled to notice of, and to vote at, the Special Meeting or any adjournment or postponement thereof. A proxy card and proxy statement for the Special Meeting are enclosed.Whether or not you plan to attend the Special Meeting, please take the time to vote now by signing, dating and mailing the enclosed proxy card in the accompanying postpaid return envelope, or authorize a proxy by telephone or through the Internet site designated on the enclosed proxy card, which is solicited on behalf of the Board of Directors.Your proxy will not be used if you attend and vote at the Special Meeting in person, and your proxy selection may be revoked or changed prior to the Special Meeting.Regardless of the number of shares you own, your vote is very important.See the instructions on how to vote by telephone or the Internet on page 3 of the proxy statement.Please act today. Thank you for your continued interest and support. By Order of the Board of Directors J. TYLER HAAHR Chairman of the Board, President and Chief Executive Officer Sioux Falls, South Dakota September 10, 2012 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON SEPTEMBER 27, 2012. The proxy statement and this notice are available online at www.proxyvote.com.YOU CAN VOTE OVER THE INTERNET BY LOGGING ON TO WWW.PROXYVOTE.COM, AND FOLLOWING THE INSTRUCTIONS PROVIDED.TO VOTE OVER THE INTERNET, YOU WILL BE REQUIRED TO ENTER THE UNIQUE CONTROL NUMBER IMPRINTED ON YOUR PROXY CARD.YOU CAN ALSO VOTE BY TELEPHONE AT 1-800-690-6903. IMPORTANT:THE PROMPT RETURN OF PROXIES WILL SAVE US THE EXPENSE OF FURTHER REQUESTS FOR PROXIES TO ENSURE A QUORUM AT THE SPECIAL MEETING.A PRE-ADDRESSED ENVELOPE IS ENCLOSED FOR YOUR CONVENIENCE.NO POSTAGE IS REQUIRED IF MAILED WITHIN THE UNITED STATES.YOU MAY ALSO AUTHORIZE A PROXY BY TELEPHONE OR THROUGH THE INTERNET SITE DESIGNATED ON THE PROXY CARD. If you have any questions or need assistance in voting your shares, please call our proxy solicitor, Regan & Associates, Inc., which is assisting Meta Financial, toll-free at (800) 737-3426. META FINANCIAL GROUP, INC. 5501 South Broadband Lane Sioux Falls, South Dakota 57108 (605) 782-1767 PROXY STATEMENT SPECIAL MEETING OF STOCKHOLDERS To be held September 27, 2012 INTRODUCTION The Board of Directors of Meta Financial Group, Inc. (“Meta Financial” or the “Company”) is using this proxy statement to solicit proxies from the holders of Company common stock for use at Meta Financial’s Special Meeting of Stockholders (the “Special Meeting”).We are commencingmailing ofthis proxy statement and the enclosed proxy card to our stockholders on or about September 10, 2012. Certain information provided herein relates to MetaBank, which is a wholly owned subsidiary of Meta Financial. INFORMATION ABOUT THE SPECIAL MEETING Time and Place of the Special Meeting; Matters to be Considered at the Special Meeting Time and Place of the Special Meeting. The Special Meeting will be held as follows: Date: September 27, 2012 Time: 9:00 a.m., local time Place: 5501 South Broadband Lane Sioux Falls, South Dakota 57108 Matters to be Considered at the Special Meeting.At the Special Meeting, stockholders of Meta Financial will be asked to consider and vote on the following Proposals: Proposal 1:To consider and vote upon a proposal to approve and adopt an amendment to Article Fourth of the Company’s Certificate of Incorporation, as amended (the “Certificate of Incorporation”), which would (a) increase the total number of authorized shares of the Company’s capital stock to Thirteen Million (13,000,000) shares from Six Million (6,000,000) shares; (b) increase the total number of authorized shares of Common Stock, par value $0.01 per share (“Common Stock”), to Ten Million (10,000,000) shares from Five Million Two Hundred Thousand (5,200,000) shares; (c) increase the total number of authorized shares of Preferred Stock, par value $0.01 per share (“Preferred Stock”), to Three Million (3,000,000) shares from Eight Hundred Thousand (800,000) shares; and (d) provide for the right of the Company to increase or decrease the number of authorized shares of any class of stock of the Company (but not below the number of shares of such class then outstanding) by the affirmative vote of the holders of a majority of the stock of the Company entitled to vote irrespective of the class vote requirements set forth in Section 242(b)(2) of the General Corporation Law of the State of Delaware (the “DGCL”). Proposal 2:To consider and vote upon a proposal to approve the issuance of an aggregate of approximately 1,562,800 shares of Common Stock (subject to adjustment as described in Proposal 2) pursuant to the terms of nine separate securities purchase agreements entered into in connection with private placement transactions described in this proxy statement. 1 The stockholders also will transact any other business that may properly come before the Special Meeting.As of the date of this proxy statement, we are not aware of any other business to be presented for consideration at the Special Meeting. Voting Rights; Vote Required Voting Rights of Stockholders.August 30, 2012 is the record date for the Special Meeting (the “Record Date”).Only stockholders of record of Common Stock as of the close of business on that date are entitled to notice of, and to vote at, the Special Meeting.You are entitled to one vote for each share of Common Stock that you own.On the Record Date, a total of 3,851,837 shares of Common Stock were outstanding and entitled to vote at the Special Meeting. Employee Plan Shares.We maintain the Meta Financial Employee Stock Ownership Plan (the "ESOP") and the MetaBank Profit Sharing 401(k) Plan (collectively, the “Employee Plans”), which hold collectively approximately 6.37% of the Common Stock outstanding as of the Record Date.Subject to certain eligibility requirements, employees of Meta Financial and MetaBank participate in one or both of the Employee Plans.Each participant in an Employee Plan is entitled to instruct the trustee of such Employee Plan how to vote such participant’s shares of Common Stock allocated to his or her Employee Plan account.If an Employee Plan participant properly executes the voting instruction card distributed by the Employee Plan trustee, the Employee Plan trustee will vote such participant’s shares in accordance with the participant’s instructions.If properly executed voting instruction cards are returned to the Employee Plan trustee with no specific instruction as to how to vote at the Special Meeting, the trustee may vote such shares in its discretion.If the Employee Plan participant fails to give timely or properly executed voting instructions to the trustee with respect to the voting of Common Stock that is allocated to the participant’s Employee Plan account, the Employee Plan trustee may vote such shares in its discretion.The Employee Plan trustee will vote the shares of Common Stock held in the Employee Plans but not allocated to any participant’s account in the manner directed by the majority of the participants who directed the trustee as to the manner of voting their allocated shares.As of the Record Date, all the shares held in the Employee Plans were allocated. Shares held by a Broker.If you are the beneficial owner of shares held by a broker in “street name,” your broker, as the record holder of the shares, will vote the shares in accordance with your instructions.If you do not give instructions to your broker, your broker will nevertheless be entitled to vote the shares with respect to “discretionary” items, but will not be permitted to vote your shares with respect to “non-discretionary” items.A “broker non-vote” is submitted when a member broker returns a proxy card and indicates that, with respect to a particular matter, it is not voting a specified number of shares on that matter, as it has not received voting instructions with respect to those shares from the beneficial owner and does not have “discretionary” authority to vote those shares on such matter.Each of Proposals 1 and 2 is considered a “non-discretionary” matter.Accordingly, your broker may not vote your shares with respect to these proposals without instructions from you. Votes Required for a Quorum.A quorum is necessary in order for us to conduct the Special Meeting, and if one-third of all the shares entitled to vote are in attendance at the meeting, either in person or by proxy, then the quorum requirement is met.Broker non-votes will be counted for purposes of determining whether there is a quorum. Votes Required to Approve each Proposal. ● Proposal 1:Approval and Adoption of the Amendment to the Certificate of Incorporation.The affirmative vote of at least a majority of the outstanding shares of Common Stock entitled to vote is required to approve and adopt the amendment to the Certificate of Incorporation contemplated by Proposal 1.Abstentions and broker non-votes will have the same effect as votes “against” this proposal. ● Proposal 2:Approval of the Issuance of anAggregate of Approximately 1,562,800 Shares of Common Stock (Subject to Adjustment as Described in Proposal 2) in the Private Placements.The affirmative vote of at least a majority of the votes of the shares of Common Stock present, in person or represented by proxy, and entitled to vote is required to approve the issuance of an aggregate of approximately 1,562,800 shares of Common Stock (subject to adjustment) in the private placements described in Proposal 2.Abstentions are treated as shares present and not voting, so abstaining has the same effect as voting “against” this proposal.Broker non-votes will have no effect on this proposal. 2 The Board of Directors recommends that you vote “FOR” each of Proposals 1 and 2 set forth in this proxy statement.Pursuant to the terms of the separate securities purchase agreements entered into by the Company with the investors in the various private placements described in Proposal 2, each investor agreed to vote all of the shares of Common Stock beneficially owned by such investor (if any) in favor of Proposals 1 and 2 set forth herein.The shares of Common Stock held by such investors represent approximately 23% of the shares of Common Stock issued and outstanding as of the Record Date.Further, members of the Board of Directors and members of management beneficially own an aggregate of 385,946 shares outstanding as of the Record Date, which represent approximately 10% of the shares of Common Stock issued and outstanding as of the Record Date, and such members of the Board of Directors and members of management have advised the Company of their intention to vote in favor of Proposals 1 and 2 set forth herein. Voting of Proxies; Revocability of Proxies; Proxy Solicitation Costs Voting of Proxies.You may vote in person at the Special Meeting or by proxy.To ensure your representation at the Special Meeting, we recommend that you vote now by proxy even if you plan to attend the Special Meeting.You may change your vote by attending and voting at the Special Meeting or by submitting another proxy with a later date.See “—Revocability of Proxies” below. Voting instructions are included on your proxy card.Shares of Common Stock represented by properly executed proxies will be voted by the individuals named in such proxy in accordance with the stockholder’s instructions.If properly executed proxies are returned to Meta Financial with no specific instruction as to how to vote at the Special Meeting, the persons named in the proxy will vote the shares “FOR” each of Proposals 1 and 2. VOTE BY TELEPHONE — 1-800-690-6903.Use any touch-tone telephone to transmit your voting instructions up until 11:59 p.m. Eastern Time on the day before the meeting date.Have your proxy card in hand when you call and then follow the instructions.If you vote by telephone, please do not mail your Proxy Card. VOTE BY INTERNET — www.proxyvote.com.Use the Internet to transmit your voting instructions and for electronic delivery of information up until 11:59 p.m. Eastern Time onthe day before the meeting date.Have your proxy card in hand when you access the website, and follow the instructions to obtain your records and to create an electronic voting instruction form.If you voteover theInternet, please do not mail your Proxy Card. The Internet voting procedures are designed to authenticate Meta Financial’s stockholders’ identities, to allow Meta Financial’s stockholders to give their voting instructions, and to confirm that Meta Financial’s stockholders’ instructions have been recorded properly.Stockholders who wish to vote over the Internet should be aware that there might be costs associated with electronic access, such as usage charges from Internet access providers and telephone companies. Any Meta Financial stockholder of record desiring to vote over the Internet will be required to enter the unique control number imprinted on such holder’s proxy card and should therefore have his or her proxy card in hand when initiating the session.To vote over the Internet, log on to the website www.proxyvote.com, and follow the instructions provided. Instructions are also included on the proxy card. The persons named in the proxy will have the discretion to vote on any other business properly presented for consideration at the Special Meeting in accordance with their best judgment.We are not aware of any other matters to be presented at the Special Meeting other than those described in the Notice of Special Meeting of Stockholders accompanying this document. 3 You may receive more than one proxy card depending on how your shares are held.For example, you may hold some of your shares individually, some jointly with your spouse and some in trust for your children, in which case you would receive three separate proxy cards to vote. Counting of Votes.Regan & Associates, Inc., which we have engaged to serve as proxy solicitor in connection with the Special Meeting, will collect and tabulate all proxies from brokers and banks.David W. Leedom, Executive Vice President, Secretary, Treasurer and Chief Financial Officer of the Company, will act as the inspector of election and will count the votes at the Special Meeting. Revocability of Proxies.You may revoke your proxy before it is voted by: · submitting a new proxy with a later date (your proxy card must be received before the start of the Special Meeting); · notifying the Corporate Secretary of Meta Financial in writing before the Special Meeting that you have revoked your proxy (the notification must be received by the close of business on September 26, 2012); or · voting in person at the Special Meeting. If you plan to attend the Special Meeting and wish to cast your vote in person, we will give you a ballot at the Special Meeting.However, if your shares are held in the name of your broker, bank, or other nominee, you must bring an authorization letter from the broker, bank, or nominee indicating that you were the beneficial owner of Common Stock on the Record Date if you wish to vote in person. If you have any questions or need assistance in voting your shares, please call our proxy solicitor, Regan & Associates, Inc., toll-free at (800) 737-3426. Proxy Solicitation Costs.We will pay our own costs of soliciting proxies.In addition to this mailing, Meta Financial’s directors, officers, and employees may also solicit proxies personally, electronically, or by telephone.We will also reimburse brokers, banks, and other nominees for their expenses in sending these materials to you and obtaining your voting instructions.We have engaged Regan & Associates, Inc., a proxy solicitor, to assist in the distribution of proxies and proxy solicitation materials, and in the solicitation of proxies.We estimate that the fee for such services will be approximately $8,000. 4 STOCK OWNERSHIP Except as otherwise noted, the following table presents information regarding the beneficial ownership of Common Stock as of the Record Date, August 30, 2012, by: · those persons or entities (or group of affiliated persons or entities) known by management to beneficially own more than 5% of the outstanding Common Stock; · each director of Meta Financial; · each “named executive officer” of Meta Financial named in the Summary Compensation Table appearing under “Executive Compensation” set forth in the Company’s Definitive Proxy Statement on Schedule 14A filed with the Securities and Exchange Commission (the “SEC”) with respect to its Annual Meeting of Stockholders held on January 30, 2012; and · all of the executive officers and directors of Meta Financial as a group. The table also sets forth as adjusted information regarding the expected beneficial ownership of the Common Stock by such persons and other persons that are expected to beneficially own more than five percent of the Common Stock immediately following the consummation of the Private Placements (as defined below in Proposal 1), assuming both of Proposals 1 and 2are approved at the Special Meeting, on a pro forma basis as if the Private Placements were consummated on the Record Date.The persons named in the table below have sole voting power for all shares of Common Stock shown as beneficially owned by them, subject to community property laws where applicable and except as indicated in the footnotes to the table. Beneficial ownership is determined in accordance with the rules of the SEC.In computing the number of shares beneficially owned by a person and the percentage ownership of that person, shares of Common Stock which that person has the right to acquire within 60 days of the applicable date, including through the exercise of options or other rights or the conversion of another security, are deemed outstanding for that person.Such shares, however, are not deemed outstanding for the purpose of computing the percentage ownership of any other person.Percentage ownership is based upon 3,851,837shares of Common Stock outstanding as of the Record Date, and with respect to the adjusted information, an estimated total of 5,414,637 shares of Common Stock assuming the consummation of the Private Placements on the Record Date. 5 Name and Address of Beneficial Owner (1) Amount and Nature of Beneficial Ownership (Record Date) Percent of Class (Record Date) Amount and Nature of Beneficial Ownership (after Private Placements) Percent of Class (after Private Placements) 5% Stockholders Philadelphia Financial Management of San Francisco, LLC (2) 9.64% 8.70% 450 Sansome St. #1500 San Francisco, CA 94111 ACP MFG Holdings, LLC (3) 9.61% 9.99% 400 Hamilton Avenue, Suite 230 Palo Alto, CA 94301 Continental Partners, L.P. Continental Advisors LLC David P. Purcell (4) 6.97% 4.96% 227 West Monroe Street Chicago, IL 60606 Cash America International, Inc. (5) 6.88% 4.89% 1600 West 7th Street Fort Worth, TX 76102 Meta Financial Group, Inc. Employee Stock Ownership Plan (6) 6.37% 4.53% Long Meadow Holdings, L.P. (7) 5.94% 4.23% 1200 High Ridge Road Stamford, CT 06905 Wellington Management Company, LLP (8) — — 9.89% c/o Wellington Management Company, LLP 280 Congress Street Boston, MA 02210 Named Executive Officers & Directors James S. Haahr (9) 4.53% 3.22% J. Tyler Haahr (10) 5.71% 4.09% Bradley C. Hanson (11) 3.15% 2.26% Troy Moore III (12) 2.50% 1.78% Rodney G. Muilenburg 2.17% 1.54% E. Thurman Gaskill (13) 1.40% 1.00% Jeanne Partlow * * Frederick V. Moore * * David W. Leedom (14) * * Directors and executive officers of Meta Financial as a group (8 persons) (15) 15.43% 11.17% * Indicates less than 1%. 6 Except as otherwise indicated in the table, the address for the Meta Financial Group, Inc. Employee Stock Ownership Plan and each director and executive officer is c/o Meta Financial Group, Inc., 5501 South Broadband Lane, Sioux Falls, South Dakota 57108. Based upon representations made to the Company pursuant to the securities purchase agreement, dated as of August 16, 2012, among the Company and Boathouse Row I, LP, Boathouse Row II, LP and Boathouse Row Offshore, Ltd. entered into in connection with the Private Placements.Includes shares of Common Stock issued to each of Boathouse Row I, LP, Boathouse Row II, LP and Boathouse Row Offshore, Ltd. in connection with the consummation of the May 2012 Private Placements (as defined below in Proposal 2) on May 9, 2012.Boathouse Row I, LP, Boathouse Row II, LP and Boathouse Row Offshore, Ltd. are private investment funds of which Philadelphia Financial Management of San Francisco, LLC is the general partner and/or investment manager. Jordan Hymowitz, Justin Hughes andRachael Clarke of Philadelphia Financial Management of San Francisco, LLC make investment and voting decisions as to the securities held by these investment funds. Based upon representations made to the Company pursuant to the securities purchase agreement, dated as of August 16, 2012, between the Company and ACP MFG Holdings, LLC entered into in connection with the Private Placements.Includes shares of Common Stock issued in connection with the consummation of the May 2012 Private Placements on May 9, 2012.The investment and voting decisions of ACP MFG Holdings, LLC are made by the members of its Board of Managers, consisting of Jesse Rogers, Randall Eason, Casey Lynch and Keoni Schwartz.ACP Investment Fund, L.P. (“ACP Investment Fund”) has the sole power to appoint members of the Board of Managers of ACP MFG Holdings, LLC.ACP Investment Fund GP, L.P. (“ACP GP”) is the general partner of ACP Investment Fund.ACP Investment Fund Management, LLC (“ACP Management”) is the general partner of ACP GP.The investment and voting decisions of ACP Management are made by its members, and no member holds sole control of such investment or voting decisions.The members of ACP Management are Jesse Rogers, Randall Eason, Casey Lynch and Keoni Schwartz. As reflected in a Schedule 13G filed February 14, 2012.Continental Partners, L.P. has shared voting and dispositive power with respect to 215,784 shares of Common Stock, while Continental Advisors LLC and David P. Purcell have shared voting and dispositive power with respect to 268,407 shares of Common Stock.David P. Purcell is the managing member of Continental Advisors LLC, an entity which serves as the general partner of Continental Partners, L.P., an investment adviser. As reflected in a Schedule 13D filed on February 5, 2010. All shares are allocated to ESOP participant accounts, such shares are voted by the trustee in accordance with participant instructions or may be voted in the trustee’s discretion if no participant instruction, and are distributable in accordance with the ESOP terms, with the effect that the ESOP and the participants share voting and dispositive power. As reflected in a Schedule 13G filed on May 22, 2012.Long Meadow Investors, LLC (“LMI”) is the general partner of Long Meadow Holdings, L.P. (“LMH”).Each of Jonathan W. Old, III and Michael J. Moss is a managing member of LMI and shares investment and voting decisions as to the securities held by LMH. 7 Based upon representations made to the Company pursuant to the securities purchase agreement, dated as of August 16, 2012, among the Company and Bay Pond Partners, L.P., Wolf Creek Partners, L.P., Bay Pond Investors (Bermuda) L.P., Wolf Creek Investors (Bermuda) L.P., Ithan Creek Master Investment Partnership (Cayman) II, L.P. and Ithan Creek Master Investors (Cayman) L.P., entered into in connection with the Private Placements.Wellington Management Company, LLP (“Wellington Management”) is an investment adviser registered under the Investment Advisers Act of 1940.Wellington Management, in such capacity, may be deemed to share beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) over the shares held by its client accounts. The aggregate of 535,500 shares of Common Stock reflected in the table above as being beneficially owned by Wellington Management includes 13,500 shares, 232,400 shares, 140,800 shares, 56,500 shares, 49,500 shares and 42,800 shares of Common Stock proposed to be purchased in the Private Placements by Ithan Creek Master Investment Partnership (Cayman) II, L.P.,Bay Pond Partners, L.P., Bay Pond Investors (Bermuda), L.P., Ithan Creek Master Investors (Cayman), L.P., Wolf Creek Partners, L.P. and Wolf Creek Investors (Bermuda), L.P., respectively. Includes 8,386.90 shares held by a limited liability company of which Mr. James S. Haahr is a member.Mr. Haahr retired as a director and Chairman of the Board as of September 30, 2011. Includes 79,365 shares which Mr. J. Tyler Haahr has the right to acquire pursuant to stock options within 60 days after the Record Date and 67,159 shares held by a trust of which Mr. J. Tyler Haahr is a trustee. Includes 100,404 shares which Mr. Hanson has the right to acquire pursuant to stock options within 60 days after the Record Date. Includes 36,369 shares which Mr. Moore has the right to acquire pursuant to stock options within 60 days after the Record Date. Includes 50,114 shares as to which Mr. Gaskill has reported shared ownership. Includes 30,092 shares which Mr. Leedom has the right to acquire pursuant to stock options within 60 days after the Record Date. Includes shares held directly, as well as jointly with family members or held by trusts, with respect to which shares the listed individuals or group members may be deemed to have sole or shared voting and investment power.Included in the shares reported as beneficially owned by all directors and executive officers are options to acquire 246,230 shares of Common Stock exercisable within 60 days after the Record Date. 8 PROPOSAL 1: APPROVAL AND ADOPTION OF THE AMENDMENT TO THE CERTIFICATE OF INCORPORATION On August 16, 2012, the Board of Directors voted to approve and adopt, and to recommend that stockholders approve and adopt, an amendment to the Certificate of Incorporation to (a) increase the total number of authorized shares of the Company’s capital stock to Thirteen Million (13,000,000) shares from Six Million (6,000,000) shares; (b) increase the total number of authorized shares of Common Stock to Ten Million (10,000,000) shares from Five Million Two Hundred Thousand (5,200,000) shares; (c) increase the total number of authorized shares of Preferred Stock to Three Million (3,000,000) shares from Eight Hundred Thousand (800,000) shares; and (d) provide for the right of the Company to increase or decrease the number of authorized shares of any class of stock of the Company (but not below the number of shares of such class then outstanding) by the affirmative vote of the holders of a majority of the stock of the Company entitled to vote irrespective of the class vote requirements set forth in Section 242(b)(2) of the DGCL. As of August 30, 2012, the Record Date: · 4,012,999 shares of Common Stock were issued (including 161,162shares of Common Stock held in treasury) and 3,851,837 shares were outstanding; · 1,067,955shares of Common Stock have been reserved for issuance under the Company’s equity compensation plans; and · No shares of Preferred Stock were issued and outstanding. The Board of Directors believes it is advisable and in the best interests of the Company’s stockholders to make available additional authorized but unissued shares of Common Stock and Preferred Stock in order to maintain the Company’s flexibility to use capital stock for financing, acquisitions involving the issuances of shares or other business purposes in the future.The newly authorized shares of Common Stock and Preferred Stock will constitute additional shares of the existing classes of Common Stock and Preferred Stock, respectively.The newly authorized shares of Common Stock, if and when issued, will have the same rights and privileges as the shares of Common Stock currently authorized.The Common Stock is not entitled to preemptive rights.Consistent with the existing authorized shares of Preferred Stock (none of which are issued and outstanding), if this Proposal 1 is approved, the Board of Directors will be authorized, in accordance with the Certificate of Incorporation, and subject to the limitations set forth therein, to fix the designations, powers, preferences and rights, and the qualifications, limitations or restrictions of the newly authorized shares of Preferred Stock. As discussed in greater detail in Proposal 2, the Company has entered into nine separate securities purchase agreements (collectively, the “Purchase Agreements”), pursuant to which the Company has agreed to issue to institutional and individual accredited investors in various private placement transactions (collectively, the “Private Placements”), subject to stockholder approval, an aggregate of approximately1,562,800 shares of Common Stock, subject to adjustment pursuant to the terms of the Purchase Agreements as described in Proposal 2.Upon stockholder approval of this Proposal 1, other than the issuance of the shares of Common Stock in connection with the Private Placements, the Company does not have any specific plans to issueadditional shares of Common Stock or Preferred Stock based upon the increased number of shares authorized by this Proposal 1. Additional shares of Common Stock and shares of Preferred Stock may be used in the future for various purposes, including paying stock dividends or effecting stock splits; raising capital; providing equity incentives to directors and employees to attract and retain talented personnel; expanding the Company’s business through acquisitions or other strategic transactions involving the issuances of shares;and other general corporate purposes. Reasons for the Amendment to the Certificate of Incorporation The Company is a registered savings and loan holding company regulated by the Board of Governors of the Federal Reserve System (the “Federal Reserve”).The Company owns all the issued and outstanding shares of MetaBank, which is a federally chartered savings bank regulated by the Office of the Comptroller of the Currency (the “OCC”), the accounts of which are insured up to applicable limits by the Federal Deposit Insurance Corporation (the “FDIC”).The Company and MetaBank have submitted and updated capital plans under the terms of the separate Consent Orders dated July 15, 2011 entered into by each of the Company and MetaBank with the Office of Thrift Supervision (the “Consent Orders”).In order to support the growth of the Company’s Meta Payment System division (“MPS”) and MetaBank in general, these capital plans reflect strategies for the preservation and enhancement of capital approved by the respective Boards of Directors of the Company and MetaBank. During the nine months ended June 30, 2012, MetaBank has increased its assets from $1.3 billion to $1.5 billion principally funded by the growth of its retail deposits from prepaid cards issued by MPS under existing programs.As reflected in the Company’s most recent Form 10-Q for the quarter ended June 30, 2012, at June 30, 2012, MetaBank was well-capitalized under federal bank regulatory guidelines.While MetaBank’s earnings have been a source of additional capital to support this growth, the Board of Directors of the Company believes that an additional capital raise, such as through the consummation of the Private Placements, is the most efficient means of securing additional capital in a timely manner. 9 As discussed in greater detail in Proposal 2, the Company has entered into nine separate Purchase Agreements in connection with the Private Placements, pursuant to which the Company is expecting, subject to the terms and conditions of each thereof and subject to stockholder approval of this Proposal 1 and Proposal 2, to issue an aggregate of approximately 1,562,800 shares of Common Stock (subject to adjustment pursuant to the terms of the Purchase Agreements as described in Proposal2).However, as of August 30, 2012, only 119,046 shares of Common Stock remained unissued and unreserved. Stockholder approval of the proposed increase in the number of authorized shares of Common Stock contemplated by this Proposal 1 will make sufficient shares of Common Stock available in order to consummate the Private Placements so that additional capital may be raised.Further, the Board of Directors believes that the proposed increase in the number of authorized shares of Common Stock and Preferred Stock will provide the Company with the flexibility necessary to pursue the Company’s strategic objectives and capital plan.Consistent with the currently authorized but unissued shares of Common Stock and Preferred Stock, the additional shares of Common Stock and Preferred Stock authorized by this Proposal 1, if approved by stockholders, would be available for issuance without further action by stockholders, unless further action is required by law, the rules of the NASDAQ Stock Market or any other stock exchange on which the Common Stock or the Preferred Stock, as applicable, may be then listed. If stockholders approve and adopt the Certificate of Amendment to the Certificate of Incorporation, the Company will also be able to increase or decrease the number of authorized shares of any class of stock of the Company (but not below the number of shares of such class then outstanding) by the affirmative vote of the holders of a majority of the stock of the Company entitled to vote irrespective of the class vote requirements set forth in Section 242(b)(2) of the DGCL, subject to such other voting rights as may be granted to the holders of any class or series of any class of capital stock of the Company.The Board of Directors believes that this right, as expressly permitted to be adopted by Section 242(b)(2) of the DGCL, will provide the Company and its stockholders with flexibility to pursue transactions that may contemplate the issuance of capital stock of the Company, and the ability to proceed efficiently in seeking to obtain approval of the holders of voting capital stock of the Company, without the need of a separate vote or votes of classes of stock of the Company, which class of stock may represent only a small amount, in number, voting power or otherwise, of the outstanding capital stock of the Company. If stockholders do not approve and adopt the proposed Certificate of Amendment to the Certificate of Incorporation, the Company will not be able to consummate the Private Placements or otherwise pursue the actions noted above when determined by the Board to be appropriate and in the best interests of the Company and its stockholders. Consequences of Proposal 1 This Proposal 1 to increase the authorized number of shares of Common Stock and Preferred Stock has been prompted by business and financial considerations. As discussed above and in greater detail in Proposal 2, if this Proposal 1 is not approved, the Company will not be able to consummate the Private Placements or otherwise raise capital in accordance with its capital plan in a timely manner, if at all.See “Proposal 2 – Approval of the Issuance of an aggregate of approximately 1,562,800 shares of Common Stock (subject to adjustment) in the Private Placements – Consequences of Proposal 2” below for a more detailed description of the consequences if the requisite stockholders approve or do not approve the Private Placements and Proposal 2.The Company and MetaBank also cannot predict whether, and to what extent, their banking regulators will take any action with respect to the sufficiency of the Company’s and MetaBank’s capital if this Proposal 1 is not approved by the Company’s stockholders.Among other things, the Company’s and MetaBank’s regulators have broad powers to issue directives and formal orders if they believe the Company’s or MetaBank’s capital is insufficient. 10 While this Proposal 1 is not intended by the Board of Directors to prevent or discourage any actual or threatened takeover of the Company, if this Proposal 1 is approved, under certain circumstances, the amendments contemplated by this Proposal 1 could have anti-takeover effects. For example, in the event of a hostile attempt to acquire control of the Company, it may be possible for the Company to endeavor to impede the attempt by issuing shares of Common Stock or Preferred Stock (which may be convertible into shares of Common Stock), thereby diluting the voting power of the other outstanding shares of Common Stock and increasing the potential cost to acquire control of the Company. The proposed amendment may also have the effect of permitting the Company’s current management, including the current Board of Directors, to retain its position, and place it in a better position to resist changes to the Board of Directors that stockholders may wish to make if they are dissatisfied with the performance of the Common Stock. The additional shares of Common Stock and Preferred Stock could also be issued in private placements or other transactions without stockholder approval, subject to applicable law and applicable rules and regulations of any securities exchange on which the Company’s shares of capital stock are listed, permitting the acquisition by a holder of a large number of shares of Common Stock or Preferred Stock (which may be convertible into shares of Common Stock). Accordingly, if this proposal is adopted, the increase in the number of authorized shares of Common Stock and Preferred Stock may render more difficult or discourage a merger, tender offer or proxy contest (and thereby potentially limit the opportunity for stockholders to dispose of their shares of Common Stock at the higher price generally available in takeover attempts or that may be available under a merger proposal) or the replacement or removal of management or the Board of Directors. Any such anti-takeover effects may be beneficial to management and the Board of Directors and could have an adverse impact on stockholders. The Company currently has no plans to issue newly authorized shares of Common Stock or Preferred Stock for the purpose of discouraging third parties from attempting to acquire the Company. Although the Board of Directors is motivated by business and financial considerations unrelated to anti-takeover considerations in proposing the increase in the number of authorized shares of Common Stock and Preferred Stock, stockholders nevertheless should be aware that any issuance of newly authorized shares of Common Stock or Preferred Stock, regardless of the intent, could have an anti-takeover effect. In addition, because stockholders do not have preemptive rights with respect to the Common Stock or the Preferred Stock, to the extent that additional authorized shares of Common Stock or shares of Preferred Stock are issued in the future, they will decrease the respective percentage equity ownership of existing holders of Common Stock and Preferred Stock, if any, and depending on the price at which they are issued, could be dilutive to existing stockholders. As described above, if stockholders approve and adopt the Certificate of Amendment to the Certificate of Incorporation, the Company will also be able to increase or decrease the number of authorized shares of any class of stock of the Company (but not below the number of shares of such class then outstanding) by the affirmative vote of the holders of a majority of the stock of the Company entitled to vote irrespective of the class vote requirements set forth in Section 242(b)(2) of the DGCL.If this Proposal 1 is not approved, however, the approval of the holders of the outstanding shares of a class of stock of the Company, voting as a separate class, will continue to be required to increase or decrease the number of authorized shares of any such class, regardless of how few shares of such class of stock may be outstanding relative to the aggregate shares of capital stock of the Company as may then be outstanding. Description of Potential Takeover Defensive Provisions The following discussion is a general summary of certain material provisions in the Certificate of Incorporation and the Company’s Amended and Restated By-laws, in each case as in effect as of the date of this proxy statement, which may be deemed to have an “anti-takeover” effect and could potentially discourage or even prevent a bid to acquire the Company, which might otherwise result in stockholders receiving a premium for their stock.The Certificate of Amendment to the Certificate of Incorporation, a copy of which, substantially in the form to be filed with the Secretary of State of the State of Delaware, is attached hereto as Appendix A, does not amend any of the following provisions. The Certificate of Incorporation provides that the Board of Directors will be divided into three classes, with directors in each class elected for three-year staggered terms.Thus, it would take two annual elections to replace a majority of the Board of Directors.The size of the Board of Directors may be increased or decreased only by a majority vote of the Board of Directors, and any vacancy occurring in the Board of Directors, including a vacancy created by an increase in the number of directors, shall be filled for the remainder of the unexpired term by a majority vote of the directors then in office.The stockholders of the Company do not have cumulative voting rights in the election of directors and a director may only be removed for cause by the affirmative vote of 75% of the shares of stock eligible to vote.The Certificate of Incorporation further provides that to be eligible to serve as a director, persons must meet certain eligibility criteria.The Company’s Amended and Restated By-laws impose certain notice and information requirements in connection with the nomination by stockholders of candidates for election to the Board of Directors or the proposal by stockholders of business to be acted upon at an annual meeting of stockholders. 11 The Certificate of Incorporation further provides that a special meeting of the Company’s stockholders may be called only pursuant to a resolution adopted by a majority of the Board of Directors. The Certificate of Incorporation also authorizes the Board of Directors to issue preferred stock from time to time in one or more series subject to applicable provisions of law.In the event of a proposed merger, tender offer or other attempt to gain control of the Company that the Board of Directors does not approve, it might be possible for the Board of Directors to authorize the issuance of a series of the Preferred Stock with rights and preferences that would impede the completion of such a transaction. The Certificate of Incorporation further provides that in no event shall any record owner of any outstanding Common Stock which is beneficially owned (pursuant to Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, by a person who beneficially owns in excess of 10% of the then-outstanding shares of the Common Stock (the “Limit”) be entitled or permitted to any vote in respect of the shares of the Common Stock held in excess of the Limit. The Certificate of Incorporation also requires that certain business combinations, as defined therein, between the Company (or any majority-owned subsidiary thereof) and a 10% or more stockholder either (1) be approved by at least 75% of the total number of outstanding shares of the Company’s voting stock, voting as a single class, (2) be approved by a majority of the disinterested directors of the Board of Directors or (3) involve consideration per share of stock generally equal to that paid by such 10% stockholder when it acquired its block of stock. Finally, amendments to the Certificate of Incorporation must be approved by a majority of the outstanding shares of the Company’s voting stock; provided, however, that approval by at least 75% of the outstanding voting stock is generally required for certain provisions (i.e., provisions relating to number, classification, election and removal of directors; amendment of by-laws; calling of special stockholder meetings; offers to acquire and acquisitions of control; director liability; certain business combinations; power of indemnification; and amendments to provisions relating to the foregoing in the Certificate of Incorporation).The Company’s Amended and Restated By-laws may be amended by a majority of the Board of Directors or the affirmative vote of at least 75% of the total votes eligible to be voted at a duly constituted meeting of stockholders. Effectiveness of Amendment to the Certificate of Incorporation If stockholders approve and adopt the proposed amendment to the Certificate of Incorporation contemplated by this Proposal 1, the Company will promptly file the Certificate of Amendment to the Certificate of Incorporation with the Secretary of State of the State of Delaware following stockholder approval, whereupon the Certificate of Amendment to the Certificate of Incorporation will become effective. THE BOARD RECOMMENDS THAT STOCKHOLDERS VOTE “FOR” THE AMENDMENT TO THE CERTIFICATE OF INCORPORATION CONTEMPLATED BY THIS PROPOSAL 1. 12 PROPOSAL 2: APPROVAL OF THE ISSUANCE OF AN AGGREGATE OF APPROXIMATELY 1,562,(SUBJECT TO ADJUSTMENT) IN THE PRIVATE PLACEMENTS This Proposal 2 contemplates the approval of the issuance ofan aggregate of approximately 1,562,800 shares of Common Stock (subject to adjustment pursuant to the Purchase Agreements as described below) in the Private Placements pursuant to, and subject to the terms and conditions of, nine separatePurchase Agreements, a summary of the terms of which are described below. Certain members of management and outside legal counsel to the Company during several meetings presented to the Board of Directors the terms of proposed capital raising transactions.The Board of Directors considered the growth prospects of the Company and MetaBank, the Company’s and MetaBank’s capital plan submitted to and discussed with the Federal Reserve and the OCC under the terms of the Consent Orders, and alternatives to the proposed capital raising transactions.After considering such factors, the Board of Directors, at a meeting held on August 16, 2012, determined that it was in the best interests of the Company and its stockholders to enter into the proposed Private Placements and directed management to negotiate and finalize the terms of the Private Placements. On August 16, 2012, the Company entered into nine separate Purchase Agreements with the following investors: an affiliate of Altamont Capital Partners (the “Altamont Investor”), affiliates of Philadelphia Financial Management of San Francisco, LLC (“PFM”), and NetSpend Holdings, Inc., each of whichis anexisting stockholder of the Company; an affiliate of Brookside Equity Partners LLC; an affiliate of JTH Holding Inc., parent of Liberty Tax Service; affiliates of Weintraub Capital Management, L.P.; affiliates of HarvestCapital Strategies LLC; institutional investors advised by Wellington Management; and certain individual accredited investors.Each of the nine Purchase Agreements is attached as an exhibit to the Company’s Current Report on Form 8-K filed with the SEC on August 20, 2012.Attached as Appendix B to this proxy statement is one of the Purchase Agreements entered into by the Company in connection with the Private Placements, which the Company believes is representative of the material terms of the Purchase Agreements.Pursuant to the Purchase Agreements, the Company agreed to sell in private placements an aggregate of approximately 1,562,800 shares of Common Stock (subject to adjustment pursuant to the Purchase Agreements) to the investors, at a price per share of $21.91, for aggregate consideration of approximately $34.2 million.The pricing of the shares of Common Stock was determined based upon the arithmetic average of the daily volume weighted average price of the Common Stock for the 20 trading days endingon August 7, 2012, the seventh trading day preceding the date of the Purchase Agreements. Under certain of the Purchase Agreements, several of the investors agreed to purchase either (x) a number of shares of Common Stock which, when added to the shares of Common Stock held by such investors, would represent a specified percent of the issued and outstanding shares of Common Stock as of the closings after giving effect to the total number of shares of Common Stock issued in the Private Placements or (y) the lesser of a fixed number of shares of Common Stock and a number of shares of Common Stock which, when added to the shares of Common Stock held by such investors, would represent a specified percent of the issued and outstanding shares of Common Stock as of the closings after giving effect to the total number of shares of Common Stock issued in the Private Placements.Consequently, the number of shares of Common Stock to be issued in the Private Placements will be greater than the approximate aggregate 1,562,800 shares calculated as of the Record Date in the eventof any issuances under the Company's equity incentive plan and as contributions to the ESOP following the Record Date and prior to the closings of the Private Placements.For illustration purposes only, if following the Record Date, but before the closings of the Private Placements, the Company's outstanding shares of Common Stock increase by 100,000 shares (prior to giving effect to the issuance and sale of the shares of Common Stock in the Private Placements), the aggregate number of shares of Common Stock issuable in the Private Placements would increase to approximately 1,580,000 shares from the 1,562,800 shares calculated at the Record Date (or an increase of approximately 17,200 shares).Assuming the Company issues a total of 1,580,000 shares of Common Stock in the Private Placements (rather than the approximate aggregate 1,562,800 shares of Common Stock calculated at the Record Date), such increase of approximately 17,200 shares would represent approximately 0.60% and 0.30%, respectively, of the issued and outstanding shares of Common Stock on a pre-closing and a post-closing basis (assuming a total of 3,951,837 shares of Common Stock are issued and outstanding immediately prior to the closings of the Private Placements). Accordingly, approval of this Proposal 2 includes the approval of the issuance of the shares of Common Stock required to be issued pursuant to the Purchase Agreements in the Private Placements, including the issuance of any shares of Common Stock in excess of the approximate aggregate 1,562,800 shares calculated as of the Record Date. 13 The respective Purchase Agreements contain customary representations, warranties and covenants of the Company and the investor or investors, as applicable, party thereto, including, among others, the Company’s agreement to call and hold this Special Meeting, as soon as reasonably practicable, for the purpose of voting on Proposals 1 and 2 set forth herein, to prepare and file this proxy statement with the SEC and to secure and maintain the listing of the shares of Common Stock proposed to be issued in the Private Placements on the NASDAQ Global Market (which is sometimes referred to in this proxy statement as “NASDAQ”), as well as indemnification obligations of the Company for the benefit of such investor or investors.Pursuant to the terms of the separate Purchase Agreements, if Proposals 1 and 2 included herein are not approved by the Company’s stockholders at the Special Meeting, upon timely written notice from the Company to the investors in the Private Placements, the Company may seek to obtain stockholder approval of such Proposals at a subsequent stockholder meeting.The closings of the Private Placements contemplated by the Purchase Agreementsare subject to approval by holders of a majority of the outstanding shares of Common Stock of the Certificate of Amendment to the Certificate of Incorporation, discussed in greater detail in Proposal 1, as well as the approval by holders representing a majority of votes cast at a meeting of the Company’s stockholders of the Private Placements, as contemplated by this Proposal 2.In addition to stockholder approval, the closings of the Private Placementsare subject to certain customary conditions, including the non-occurrence of a material adverse effect as to the Company and that a minimum of 700,000 shares of Common Stock be issued at the closings of the Private Placements.Each of the Purchase Agreements may be terminated by either the Company or the respective investor or investors, as applicable, party thereto under certain circumstances, including if the Company’s stockholders fail to approve the Private Placements or the closing contemplated thereby has not occurred by February 12, 2013. In connection with the private placement of shares of Common Stock to the Altamont Investor, the Company has agreed to pay to Sandler O’Neill & Partners, L.P. a placement agent fee of approximately $37,000; the Company has not agreed to pay any other placement agent fees in connection with the other Private Placements.The approximate 1,562,800 sharesof Common Stock (subject to adjustment pursuant to the Purchase Agreements as described in this Proposal 2) that are proposed to be sold in the Private Placementsrepresent, inthe aggregate, approximately 40% of the shares of Common Stock issued and outstanding as of August 16, 2012, and approximately 29% of the shares of Common Stock issued and outstanding as of the closing date of the Private Placements (assuming a total of 5,414,637 shares of Common Stock are outstanding as of such closing date after giving effect to the issuance of 1,562,800 shares of Common Stock in the Private Placements). Pursuant to the Purchase Agreements, the Company and each of the investors in the Private Placements also agreed to enter into, concurrently with the closings of the Private Placements, separate registration rights agreements (each, a “Registration Rights Agreement”), each in substantially the form attached as Exhibit A to the Purchase Agreement attached to this proxy statement as Appendix B, pursuant to which the Company will agree to prepare and file with the SEC a registration statement covering the resale of shares of Common Stock proposed to be issued in the Private Placements within 30 days after the closings of the Private Placements and to use commercially reasonable efforts to cause such registration statement to be declared effective within 120 days of such closings or the Company will be obligated, in certain circumstances, to pay to the investors in the Private Placements a negotiated amount of liquidated damages. In addition, the Company agreed to enter into, concurrently with the closings of the Private Placements, separate investor rights agreements with the Altamont Investor and an affiliate of Brookside Equity Partners LLC, which (1) provide these investors with the right to periodically meet with certain members of the Company’s management to discuss the operations, business and affairs of the Company and its subsidiaries and to receive certain monthly financial statements so long as the respective investor continues to hold at least 75% of Common Stock purchased by it in the Private Placements, and (2) contain provisions relating to the Company providing these investors with customary assistance as such investors may reasonably request under certain circumstances in connection with a potential sale to a purchaser of at least 50% of the combined shares of Common Stock purchased by each respective investor in the Private Placements. As to the Altamont Investor, the respective ownership percentages above include the shares purchased by it in the May 2012 Private Placements (as defined below). The foregoing is a summary of the material terms of the Purchase Agreements and the Registration Rights Agreements and is qualified in its entirety by reference to the form of the Purchase Agreement attached hereto as Appendix B and to the form of Registration Rights Agreement attached as Exhibit A to Appendix B hereto, respectively, each of which is incorporated by reference herein.Stockholders are urged to carefully read the forms of such agreements in their entirety. On May 9, 2012, as disclosed in the Company’s Current Report on Form 8-K filed with the SEC on May11, 2012, the Company also entered into and consummated transactions contemplated by separate securities purchase agreements with the Altamont Investor, entities affiliated with PFM and Long Meadow Holdings, L.P., pursuant to which the Company sold an aggregate of 640,000 shares of Common Stock for aggregate consideration of $13,184,000, or $20.60 per share (collectively, the “May 2012 Private Placements”).The pricing of the shares of Common Stock for the May 2012 Private Placements was determined based upon the arithmetic average of the daily volume weighted average price for the 20 trading days endingon the trading day immediately preceding the day thatwas three trading days preceding the consummation of the May 2012 Private Placements. The 640,000 sharesof Common Stock sold to the investors in the May 2012 Private Placementsrepresented, inthe aggregate, approximately (a) 19.99% of the issued and outstanding shares of Common Stock immediately prior to giving effect to such sales, and (b) 16.7% of the issued and outstanding shares of Common Stock immediately following such sales. 14 NASDAQ Stockholder Approval Requirement for Issuance of Shares of Common Stock in the Private Placements The Common Stock is listed on the NASDAQ; accordingly, the Company is subject to the rules and regulations of NASDAQ.NASDAQ Marketplace Rule 5635(d) requires stockholder approval prior to the issuance of any securities in a private placement transaction if the number of shares of common stock sold, issued or which may potentially be issued is equal to 20% or more of the common stock or 20% or more of the voting power outstanding before the issuance at a price per share less than the greater of the book value and the market value of the common stock. The per share purchase price of $21.91of the shares of Common Stock to be issued in the Private Placements is less than $27.48, the book value per share of the Common Stock at June 30, 2012.Further, the per share purchase price of $20.60of the aggregate 640,000 shares of Common Stock issued in the May 2012 Private Placementswas less than $27.27, the book value per share of the Common Stock at March 31, 2012.In each case, the applicable book value per share of the Common Stock was greater than $22.53, the closing bid price of the Common Stock on the last completed trading day prior to the execution and delivery of the Purchase Agreements, and $20.49, the closing bid price of the Common Stock on the last completed trading day prior to the execution and delivery of the securities purchase agreements entered into in connection with the May 2012 Private Placements.The approximate aggregate 1,562,800 shares of Common Stock (subject to adjustment pursuant to the Purchase Agreements as described in this Proposal 2) proposed to be issued in the Private Placements represent, inthe aggregate, approximately 40% of the shares of Common Stock issued and outstanding immediately prior to the execution of the Purchase Agreements.Further, NASDAQ may, for purposes of Rule 5635(d) of the NASDAQ Marketplace Rules and determining whether the threshold for stockholder approval has been triggered, aggregate the proposed issuance of such shares of Common Stock in the Private Placements with the Company’s issuance of the 640,000 shares of Common Stock in the May 2012 Private Placements.The approximate 1,562,800 shares of Common Stock (subject to adjustment pursuant to the Purchase Agreements) proposed to be issued in the Private Placements, when aggregated with the 640,000 shares of Common Stock issued in the May 2012 Private Placements, would represent approximately69% of the shares of Common Stock issued and outstanding prior to the closing of the May 2012 Private Placements.As the Company previously consummated the May 2012 Private Placements on May 9, 2012 and issued the aggregate 640,000 shares of Common Stock to the investors in the May 2012 Private Placements, the Company is seeking approval of the Company’s issuance of an aggregate of approximately 1,562,800 shares of Common Stock (subject to adjustment as described herein) in the Private Placements, but is not required to seek the approval of its stockholders of the May 2012 Private Placements (as no approval was then required in order to consummate the May 2012 Private Placements under Rule 5635(d) of the NASDAQ Marketplace Rules). Reasons for Consummating the Private Placements As discussed in Proposal 1, as a result of the Company’s significant growth in its assets and deposits in recent years, the Company must continue to support this growth with an infusion of capital.The Board of Directors believes that, in an effort to maintain adequate capital for the Company and MetaBank, and in accordance withMetaBank'scapital plan submitted to and discussed with the OCC under the terms of the Consent Orders, it is in the best interests of the Company to raise additional capital, including through the consummation of the Private Placements.The Board of Directors is also mindful of new capital proposals under consideration by the OCC and the Federal Reserve that are expected to increase bank and holding company capital requirements, the latter of which are being phased in, and are additionally mindful of Basel III, the most recent effort by the Basel Committee on Banking Supervision (of which senior representatives of United States bank supervisory authorities are a part) to strengthen global capital and liquidity rules.Finally, management believes that the Private Placements are important components inMetaBank’s plan for its business and capital plan, which is subject to OCC review under the terms of the Consent Orders. Consequences of Proposal 2 If this Proposal 2 is approved and the Private Placements are consummated, the Company will receive aggregate gross proceeds of approximately $34.2 million in the Private Placements.Pursuant to the terms of the Purchase Agreements, the Company is required to use at least 90% of the proceeds from the Private Placements to further capitalize MetaBankin order to support expected significant growth due to existing and anticipated MPS programs, and the remainder of the proceeds is expected to be used for general corporate purposes by the Company.The proceeds from the Private Placements will qualify as Tier 1 capital.With the proceeds of the Private Placements, the Company anticipates that MetaBank’s regulatory capital ratios will in 2012 and 2013 remain well above the levels required of well-capitalized institutions.The Company further believes that this additional capital will enable it to execute its strategic objectives and growth plan and generate value for the Company’s stockholders. 15 Further, if this Proposal 2 is approved, following the consummation of the Private Placements, the investors in the Private Placements will have registration rights with respect to shares of Common Stock held by them.Any such shares of the Company’s capital stock, if and when registered for resale pursuant to an effective registration statement, will be freely transferable without restriction under the Securities Act of 1933.Such shares of capital stock may also be transferable under Rule 144 under the Securities Act of 1933,subject in some cases to limitations imposed by Rule 144.If large quantities of Common Stock are sold (or if it is perceived that they may be sold) in the public market, the trading price of the Common Stock could be materially adversely affected. Moreover, if this Proposal 2 is approved, following the consummation of the Private Placements, approximately 1,562,800 additional shares of Common Stock (subject to adjustment pursuant to the Purchase Agreements as described in this Proposal 2) will be outstanding, representing approximately 40% of the 3,846,617 shares of Common Stock outstanding as of August 16, 2012, the date we entered into the Purchase Agreements.As a result, our existing stockholders will incur substantial dilution to their voting interests and will own a significantly smaller percentage of our outstanding shares of Common Stock as a result of the consummation of the Private Placements. If this Proposal 2 is not approved by our stockholders at the Special Meeting, the Private Placements will not be consummated.Although the Company has the right, pursuant to the terms of the nine separate Purchase Agreements by the giving of timely written notice to the investors following the Special Meeting, toattempt to obtain stockholder approval of Proposals 1 and 2 at a subsequent stockholder meeting, the Company cannot provide any assurances that it will exercise such right or, if the Company does exercise such right, whether Proposals 1 and 2 would be approved at a subsequent stockholder meeting held prior to the date of February 12, 2013 (which is the date on which the investors have the right to terminate their respective Purchase Agreements). Further, should this Proposal 2 not be approved, management believes that the Company and MetaBank will not currently be able to increase their capital on economic and contractual terms as favorable to the Company and MetaBank as under the Private Placements.The Company and MetaBank also cannot predict whether, and to what extent, their banking regulators will take any action with respect to the sufficiency of the Company’s and MetaBank’s capital if this Proposal 2 is not approved by the Company’s stockholders.Among other things, the Company’s and MetaBank’s regulators have broad powers to issue directives and formal orders if they believe the Company’s or MetaBank’s capital is insufficient. Failure to remain well-capitalized, or to attain potentially even higher levels of capitalization that could be required in the future by our regulators under our current capital plan or updated capital plan, under regulatory initiatives mandated by Congress, or under global regulatory frameworks for bank capital levels implemented by our regulators, could adversely affect the Company's earnings and prospects. THE BOARD RECOMMENDS THAT STOCKHOLDERS VOTE “FOR” THE APPROVAL OF THE ISSUANCE OF AN AGGREGATE OF APPROXIMATELY 1,562,(SUBJECT TO ADJUSTMENT) PURSUANT TO THE PRIVATE PLACEMENTS CONTEMPLATED BY THIS PROPOSAL 2. 16 PRO FORMA EFFECT OF AMENDMENT TO CERTIFICATE OF INCORPORATION AND PRIVATE PLACEMENTS ON STOCKHOLDERS’ EQUITY, BOOK VALUE PER SHARE OF COMMON STOCK AND METABANK CAPITAL RATIOS The following tables set forth the Company’s stockholders’ equity and book value per share of Common Stock outstanding as of June 30, 2012 on an actual basis and on a pro forma basis as adjusted to give effect to (1) the amendment to the Certificate of Incorporation contemplated by Proposal 1 pursuant to the Certificate of Amendment to the Certificate of Incorporation, a copy of which, substantially in the form to be filed with the Secretary of State of the State of Delaware, is attached hereto as Appendix A, to, among other things, (a) increase the total number of authorized shares of Common Stock to Ten Million (10,000,000) shares from Five Million Two Hundred Thousand (5,200,000) shares, and (b) increase the total number of authorized shares of Preferred Stock to Three Million (3,000,000) shares from Eight Hundred Thousand (800,000) shares; and (2) the issuance ofan aggregate of 1,562,800 shares of Common Stock in the Private Placements, as described in detail in Proposal 2, in each case as if such amendment to the Certificate of Incorporation became effective on, and the Private Placements were consummated on, June 30, 2012. June 30, 2012 Actual Pro Forma As Adjusted (unaudited) (dollars in thousands, except per share data) Stockholders’ Equity: Preferred stock, 800,000 shares authorized, no shares issued or outstanding at June 30, 2012; on a pro forma basis giving effect to the amendment to the Certificate of Incorporation, 3,000,000 shares authorized, no shares issued or outstanding $
